Citation Nr: 1040936	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-34 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a liver disease, to include 
hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to January 
1980.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, denied 
entitlement to service connection for hepatitis B.  

The Veteran provided testimony before the undersigned at a 
videoconference hearing in August 2010.  A transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the August 2010 hearing, the Veteran testified that he has 
continued to receive treatment at the VA medical center (VAMC) 
and that he was scheduled to receive a complete blood workup 
later that month.  The last VAMC record associated with the 
claims file is dated in February 2009.  Where VA has knowledge of 
the availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant 
to the Veteran's claim, all relevant records in VA's possession, 
including records dated after January 2009 must be obtained.     

The Veteran has asserted that he was diagnosed as having 
hepatitis during service and that since service he has 
experienced complications connected to liver or renal function 
due to hepatitis.  The record does not show a current diagnosis 
of hepatitis or such liver or renal complications connected to 
the in-service diagnosis of hepatitis.  However, if a liver 
disease is documented in the newly obtained records, an opinion 
as to etiology of such diagnosis or symptoms must be obtained.  
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain all 
records of the Veteran's VA treatment for 
liver or renal disease at VA since March 
2, 2009.

2.  If evidence of current liver disease 
or its residuals, including impaired liver 
or renal function, is contained within the 
new evidence, schedule the Veteran for a 
VA examination to determine whether any 
diagnosed disability was incurred in or 
aggravated by military service.  The VA 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.

The examiner should provide an opinion as 
to whether there is at least a 50 percent 
probability (at least as likely as not) 
that any currently diagnosed disability 
had its onset in active service; is 
otherwise the result of disease or injury 
in service; or was aggravated (underwent 
an increase in underlying disability) in 
service.  

The rationale for all opinions should be 
provided.  The examiner is advised that 
the Veteran is competent to report his 
history and symptoms and that his reports 
must be considered in formulating the 
requested opinion.  If his reports are 
discounted, the examiner should provide a 
reason for doing so.

If the examiner is unable to provide an 
opinion without result to speculation, the 
examiner must provide a rationale for this 
conclusion and should state whether the 
inability to provide a definitive opinion 
was due to a need for further information 
(with said needed information identified) 
or because the limits of medical knowledge 
have been exhausted.

3.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case, before the claims 
file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

